DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10, 12-18, and 20 are pending, with claims 11 and 19 cancelled, claims 9, 12, and 14-15 currently amended, and claim 20 new.

Specification
Examiner acknowledges the amendment to the title filed on July 01, 2022. The objection to specification in previous Office Action filed on April 28, 2022 is hereby withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-10, 12-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US PG-Pub No.: 2011/0148944 A1, hereinafter, “Kobayashi”).
Regarding claim 9, Kobayashi discloses a display apparatus (see Kobayashi, FIGs. 10 and 11) comprising:
a substrate (10, FIG. 11) including a display area (42, FIGs. 10 and 11) and a sensor area (41+43, FIGs. 10 and 11; “sensor” is a broad limitation, since 41 includes 112, it is a sensor area), the sensor area (41+43) including an auxiliary display area (41) and a transmitting area (43, FIG. 11);
a plurality of first display elements (32) arranged over the display area (42, FIG. 11);
a plurality of second display elements (31) arranged over the auxiliary display area (41);
a plurality of transmitting units (43) arranged in the transmitting area (43) and configured to transmit at least a portion of light incident on the transmitting area (43, FIG. 11 and ¶ [0046]); and
an optical layer (top layer of 79+77, ¶ [0071] and FIG. 11) including a first portion (top layer of 79+77 in 42) having a flat upper surface (FIG. 11) and a second portion (top layer of 79+77 in 41) having a plurality of grooves at an upper surface of the second portion (FIG. 11),
wherein a bottom surface of the optical layer (top layer of 79+77) is spaced apart from the plurality of first display elements (32) and the plurality of second display elements (31, since 79 has three layers; ¶ [0071]), and
wherein the flat upper surface of the first portion (top layer of 79+77 in 42) covers the plurality of first display elements (32) and the plurality of grooves of the second portion (to player of 79+77 in 41) cover the plurality of second display elements (31, FIG. 11).

Regarding claim 10, Kobayashi discloses the display apparatus of claim 9, wherein the plurality of grooves include a first group of grooves extending in a first direction and a second group of grooves extending in a second direction different from the first direction (grooves are 3D object, therefore, they can be considered as extending in both directions).

Regarding claim 12, Kobayashi discloses the display apparatus of claim 9, wherein the optical layer (top layer of 79+77) comprises a first surface (bottom surface) facing the substrate (10) and a second surface (top surface) opposite the first surface, and the plurality of grooves is disposed at the second surface (top surface, FIG. 11).

Regarding claim 13, Kobayashi discloses the display apparatus of claim 9, wherein the optical layer (top layer of 79+77) is configured to encapsulate at least the plurality of first display elements (32) and the plurality of second display elements (31, FIG. 11).
Regarding claim 14, Kobayashi discloses the display apparatus of claim 9, further comprising: an encapsulation substrate (middle layer of 79, ¶ [0071]) disposed between the substrate (10) and the optical layer (top layer of 79+77) to cover at least the plurality of first display elements (32) and the plurality of second display elements (31), wherein a bottom surface of the encapsulation substrate (middle layer of 79) is spaced apart from the plurality of first display elements (32) and the plurality of second display elements (31, since 79 has three layers; ¶ [0071]).

Regarding claim 16, Kobayashi discloses the display apparatus of claim 9, wherein each of the plurality of first display elements (32) and the plurality of second display elements (31) comprises: a thin film transistor (112, ¶ [0047]); a pixel electrode (37/36, ¶¶ [0046] and [0093]) electrically connected to the thin film transistor (112); an emission layer (15, ¶ [0039]) on the pixel electrode (37/36); and an opposite electrode (19, ¶ [0056]) on the emission layer (15, FIG. 11).

Regarding claim 17, Kobayashi discloses the display apparatus of claim 9, wherein the plurality of second display elements (31) are grouped into a plurality of pixel units (FIGs. 10 and 11), and wherein each of the plurality of pixel units (31) and each of the plurality of transmitting units (43) are alternately arranged (FIGs. 10 and 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US PG-Pub No.: 2011/0148944 A1, hereinafter, “Kobayashi”), as applied to claim 9 above, and further in view of Lee et al. (US PG-Pub No.: 2017/0125734 A1, hereinafter, “Lee”).
Regarding claim 15, Kobayashi discloses the display apparatus of claim 9, further comprising a thin film encapsulation layer (77+79, FIG. 11) covering the plurality of first display elements (32) and the plurality of second display elements (31, FIG. 11), wherein the thin film encapsulation layer (77+79) includes a first layer (a cathode protecting layer in 79, ¶ [0071]), an organic layer (an organic buffer layer in 79, ¶ [0071]), and a second layer (a gas barrier layer in 79+77, ¶ [0071]), which are sequentially stacked on each other, wherein the second layer (a gas barrier layer in 79+77) is provided as the optical layer (FIG. 11).
Kobayashi is silent regarding that the first layer (the cathode protecting layer) and the second layer (a gas barrier layer in 79+77) are inorganic layers.
However, Lee discloses a display apparatus (see Lee, FIG. 8) comprising an encapsulation layer (380, FIG. 8) comprises an inorganic cathode protecting layer (382, ¶ [0130]) and an inorganic gas barrier layer (386, ¶ [0131]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Kobayashi’s cathode protecting layer (the first layer) and gas barrier layer (the second layer) with inorganic material, as taught by Lee, in order to prevent contamination.

	Allowable Subject Matter
Claims 1-8 and 20 are allowed.
Claim 18 is objected to as being dependent upon a rejected base claim 9, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 1, in particular, an optical layer including a diffraction grating covering at least the plurality of second display elements. Therefore, claim 1 is allowable. Accordingly, claims 2-8 are allowable as they depend upon claim 1.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 18, in particular, the optical layer further comprises an opening portion that exposes at least a portion of each of the plurality of transmitting units.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 20, in particular, the plurality of grooves configured to generate a first diffracted light from a first light of a first pixel and a second diffracted light from a second light of a second pixel adjacent to the first pixel so that the first light and the second light are mixed to generate a third light and the third light is emitted from a region, where no pixel exists, between the first pixel and the second pixel.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Primary Examiner, Art Unit 2892